Citation Nr: 0821204	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  07-00 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, rated as 10 percent disabling.

2.  Entitlement to an increased rating for a right knee 
disability, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970 and from October 1990 to July 1991.  The 
veteran served in the Republic of Vietnam from July 1968 to 
July 1969 and he had active duty during Operation Desert 
Storm from October 1990 to June 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.


FINDING OF FACT

1.  The veteran's service-connected left knee arthritis is 
manifested by full range of motion accompanied by pain.

2.  The veteran's service-connected right knee arthritis is 
manifested by full range of motion accompanied by pain.

3.  The veteran's service-connected left knee chondromalacia 
is manifested by crepitus and slight recurrent subluxation.

4.  The veteran's service-connected right knee chondromalacia 
is manifested by crepitus and slight recurrent subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5260 (2007).

2.  The criteria for a rating in excess of 10 percent for 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5260 (2007).

3.  The criteria for a separate 10 percent for right knee 
instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5257 (2000).

4.  The criteria for a separate 10 percent for left knee 
instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5257 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In August 2005, prior to the initial adjudication of the 
claims, and in August 2006, after the initial adjudication of 
the claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claims.  He was informed that VA would attempt to obtain 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating in March 2006 and August 2006.  It is therefore 
inherent in the claim that the veteran had actual knowledge 
of the rating element of his increased rating claim.

The Board acknowledges that the notices sent to the veteran 
in August 2005, March 2006, and August 2006 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in the August 2005 and August 2006 notices he 
was told to submit evidence showing that his service-
connected disorder had worsened.  He was informed that this 
evidence may include a statement from his doctor containing 
the physical and clinical findings, the results of any 
laboratory tests or x-rays, and the dates of examinations and 
tests.  He was also informed that he may submit statements 
from other individuals describing their personal observations 
as to how the veteran's disability has become worse.  In a 
notice dated in March 2006, he was provided examples of 
evidence that may affect his disability rating including 
information about on-going treatment records; recent Social 
Security determinations; or statements from employers as to 
his job performance, lost time, or other information 
regarding how his condition affected his ability to work.  In 
addition, the November 2006 statement of the case included 
the schedular criteria and diagnostic code needed to support 
an increased rating for the veteran's disabilities.  Based on 
the evidence above, the veteran can be expected to understand 
from the various letters from the RO what was needed to 
support his increased rating claims.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in statements 
made during the September 2005 VA examination in which he 
discussed the severity of his bilateral knee disability and 
its affect on his daily life.

Based on the above, the Board finds that any notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, the Board finds the duty to 
assist and duty to notify provisions have been fulfilled and 
no further action is necessary under those provisions.

As to VA's duty to assist, in this case, the veteran's 
service medical records and all identified and authorized 
post-service medical records relevant to the issues on appeal 
have been requested or obtained.  Further, a VA medical 
examination pertinent to the claims was obtained in September 
2005.  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ §§ 4.40, 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. Vet. App. 202 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  
Consideration of functional loss due to pain, however, is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

The regulations provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
§ 4.45(f) (2007).  Arthritis due to trauma, substantiated by 
X-ray findings, is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010 (2007).  Degenerative arthritis 
established by X-ray findings may be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a, DC 5003 (2007).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(2007).

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding.  However, a separate rating 
must be based on additional disability.  38 C.F.R. § 4.14 
(2006). VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005).

The veteran's bilateral knee disability has been rated 10 
percent disabling under DC 5010-5260.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen.  38 C.F.R. § 4.27 (2007).  Diagnostic 
Code 5260 pertains to limitation of flexion of the leg.  
Diagnostic Code 5010 pertains to traumatic arthritis.  
38 C.F.R. § 4.71a, DCs 5010, 5261 (2007).

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261, a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

The Board has considered all pertinent sections of the 
regulations.  In that regard, consideration has been given to 
whether any other applicable diagnostic code under the 
regulations provides a basis for a higher evaluation for the 
service-connected knee disabilities.  38 C.F.R. Parts 3 and 4 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (removal of 
semilunar cartilage), 5262 (impairment of the tibia and 
fibula), and 5263 (genu recurvatum) are not applicable in 
this instance, as the competent medical evidence does not 
show that the veteran has any of those conditions.  
Accordingly, DCs 5256, 5258, 5259, 5262, and 5263 cannot 
serve as a basis for an increased rating in this case.

Based on a thorough review of the record, the Board finds the 
weight of the evidence is against disability ratings in 
excess of 10 percent for the veteran's left and right knee 
arthritis.  The Board further finds that his left and right 
knee chondromalacia warrants separate 10 percent ratings for 
each knee.

The veteran had a VA joints examination in September 2005.  
He presented with a gradual onset of bilateral knee pain 
since 1990.  The pain was described as constant, burning, and 
sharp.  There was no radiation of the pain.  Pain was worse 
with prolonged walking, standing, and driving.  Pain was 
relieved by extending his legs and rest.  He stated that he 
could not mow his yard or perform home repairs due to knee 
pain.  He reported that his knees would give way.  He had 
worn bilateral knee splints since 1992 and also used a cane.  
He had not worked since June 2003 when he was in an 
automobile accident during which he sustained injury to his 
neck, right upper extremity, and shoulder.  He stated that he 
was disabled due to those injuries and that he did not "quit 
work" due to his bilateral knee disability.  He had no 
specific flare-ups other than previously mentioned.  No MRI 
of the knees had been done since 1992.

On examination, he appeared to be in no acute distress.  Gait 
was normal.  Palpitation of the knees revealed various 
tenderness about the patella.  There was some tenderness 
about the joint line on the left in the anterolateral 
position.  There was also slight joint line tenderness on the 
right anteromedial.  There was crepitus present in both knees 
with passive extension and pain with extension to 20 degrees.  
However, he had full bilateral extension without difficulty.  
When the left patella was depressed inferiorly, pain was 
reported.  The veteran did not allow side-to-side motion of 
either patella.  There was tenderness to palpation of the 
patella laterally on the right.  While the drawer test was 
being done on the right knee,  he reported tibial pain in the 
proximal one-third of the tibia.  There was active range of 
motion of the right knee to 92 degrees with pain and to 97 
degrees on repetitive motion.  There was active range of 
motion of the left knee to 70 degrees with pain and to 108 
degrees on repetitive motion.  He had full extension 
bilaterally.  The knees were stable with normal 
anterior/posterior cruciate ligament (ACL/PCL) testing 
without pain.  Medial/lateral meniscus and collateral tests 
were normal bilaterally.  X-rays of the knees taken in April 
2005 were normal.  There was no joint space narrowing.  His 
condition was diagnosed as bilateral chondromalacia patellae.  
The examiner noted that he did not see x-ray evidence of 
traumatic arthritis and opined that the veteran had 
chondromalacia patellae or patellofemoral syndrome 
bilaterally.  The knees were stable.  He was not able to 
estimate function in a flare-up without undue complication.  
In his opinion, the incapacity of the veteran's knees was 
mild with some limitation of motion.

VA medical records dated in October 2005 reflect the 
veteran's complaints of pain along the top of the patella and 
through the center of the joint.  He complained that his 
knees would give way and during the examination they 
apparently gave way and he fell.  He wore wrap around braces 
with sewn in hinges on both knees, which he said helped 
marginally.  He did request a more substantial brace for his 
left knee which gave way.  He had good muscle mass and tone 
in both quads.  He had no effusion. He had no 
anterior/posterior instability (i.e., negative drawer and 
Lachman's tests).  There was normal alignment of the knee.  
He did have a small amount of subpatellar crepitans.  He was 
diagnosed with bilateral knee arthralgia.  In April 2006 he 
was issued a wooden cane.  A July 2006 report shows that he 
was fitted with bilateral knee braces in October.  He 
reported that he was doing quite well since that time and 
that the braces significantly improved his knee pain and 
swelling and that he was able to perform most of his 
activities.  He was diagnosed with bilateral knee arthrosis.  
The physician opined that the veteran was not a candidate for 
a total knee arthroplasty and was doing quite well 
functionally.  In September 2006, he was diagnosed with 
degenerative joint disease.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.  Here, given the diagnoses of chondromalacia and the 
clinical findings of crepitus, the Board finds credible the 
veteran's report of instability, and thus resolving all 
reasonable doubt in his favor concludes that the criteria for 
a separate 10 percent rating for each knee is warranted.  
Given the absence of objective evidence on VA examination, 
the Board further concludes that the preponderance of the 
evidence is against separate ratings in excess of 10 percent 
for either knee.

The Board also concludes that the veteran is not entitled to 
a rating higher than 10 percent under DCs 5260 or 5261.  The 
September 2005 VA examination found that the veteran had a 
full range of motion of his knees.  He had painful motion of 
the right knee to 92 degrees and of the left knee to 70 
degrees.  On repetitive motion, flexion of the knees was 
slightly limited to 97 degrees in the right knee and 108 
degrees in the left knee.  Flexion ranging from 0 to 140 
degrees is considered normal for VA purposes.  38 C.F.R. 
§ 4.71a, Plate II.  Although he has full range of motion, 
given his non-compensable limitation of motion and credible 
complaints of pain, the Board finds that entitlement to 10 
percent ratings for each knee under DC 5260 are appropriate, 
but that a higher rating is not warranted for either knee.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate. There is no 
evidence that he has been hospitalized for treatment of his 
bilateral knee disability.  Neither does the record reflect 
marked interference with his employment.  During the 
September 2005 VA examination, the veteran explained that he 
did not stop working due to his bilateral knee disability.  
For these reasons, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
for these disabilities is not warranted.


ORDER

An increased rating in excess of 10 percent for left knee 
arthritis is denied.

An increased rating in excess of 10 percent for right knee 
arthritis is denied.

A separate 10 percent rating for left knee chondromalacia is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.

A separate 10 percent rating for right knee chondromalacia is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


